Citation Nr: 0118088	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  95-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to July 
1969, with a tour of duty in the Republic of Vietnam from 
August 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The veteran also initiated an appeal of the RO's denial of 
entitlement to service connection for a urinary tract 
infection, but he withdrew that issue from appellate status 
during his June 1995 RO hearing.  See 38 C.F.R. § 20.204 
(2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, he did 
not participate in combat with the enemy during service, and 
there is no evidence of a verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (relevant sections of which 
are to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination in conjunction with his claim.  While the 
veteran reported several psychiatric hospitalizations during 
his VA Travel Board hearing, the Board notes that remanding 
this case back to the RO to obtain records of such 
hospitalizations would result only in delay because the 
question of a current diagnosis, as noted below, has been 
conceded by the Board.  As to the question of the etiology of 
the claimed disorder, the RO has taken all necessary steps to 
verify the stressful in-service events reported by the 
veteran.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the April 1995 
Statement of the Case.  Given that the actions by the RO 
reflect fundamental compliance with the VCAA, the Board finds 
that the veteran's appeal will not be adversely affected just 
because the RO developed this appeal prior to enactment of 
the VCAA and did not inform him of its provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The Board observes 
that treatment for "a stress-related condition" by R.L. 
Andrew, M.D., was noted in an April 1994 statement, and Dr. 
Andrew rendered a diagnosis of PTSD, related to nightmares 
and intrusive memories of Vietnam, in a June 1994 statement.  
This diagnosis was confirmed in the report of a July 1994 VA 
psychiatric examination, and the examiner commented that the 
veteran "experiences frequent flashbacks pertaining to 
combat experience."  There is no further medical evidence of 
record contradicting these findings, and the Board is 
therefore fully satisfied that the veteran has a current 
diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal (with two bronze service stars), the Republic 
of Vietnam Commendation Medal (with a "60" device), and one 
overseas bar; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  Additionally, the veteran's 
military records indicate that his principal in-service 
duties included working as supply, equipment storage, and 
pack crating specialists.  Moreover, the veteran's service 
medical records do not suggest any combat-related wounds or 
other incidents of treatment reflecting combat.  In short, 
the evidence of record does not suggest the veteran's 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, in a June 1994 statement, the veteran reported that he 
served in the Third Ordnance Battalion of the United States 
Army in Long Binh during his tour of duty in Vietnam.  The 
veteran also reported that he performed perimeter guard 
duties and was subject to mortar fire "almost nightly."  
Additionally, during his June 1995 RO hearing, the veteran 
testified that he felt especially threatened on nights when 
he was placed in a bunker with three other men and a box of 
grenades due to the mortar fire.

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center).  In an August 1997 response, the Unit 
Records Center submitted records of the veteran's military 
unit but noted that, while most Vietnam veterans performed 
guard duty, the veteran's reported perimeter patrols could 
not be documented.  Also, the Board observes that the 
attached military records do not contain information specific 
to the veteran.  He was informed of the results of the Unit 
Record Center's investigation in a January 2001 Supplemental 
Statement of the Case, but he provided no further specific 
details as to his claimed stressors during his May 2001 VA 
Travel Board hearing or in a lay statement submitted on the 
date of his hearing.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The Board has 
considered the veteran's hearing testimony, which it 
considers credible insofar as he described his current 
symptoms and belief in the merits of his claim.  As noted 
earlier, however, the veteran's lay statements, standing 
alone, are not sufficient to establish the occurrence of any 
alleged stressor.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

